Citation Nr: 0614541	
Decision Date: 05/18/06    Archive Date: 05/31/06

DOCKET NO.  04-16 727	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim for service connection for hearing loss and, 
if so, whether service connection is now warranted.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

D. Vella Camilleri, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1964 to 
January 1972.

This matter is now before the Board of Veterans' Appeals 
(Board) pursuant to a July 2003 rating decision by the Reno, 
Nevada, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  Appeal to the Board was perfected.  

The reopened claim for service connection for hearing loss is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  An unappealed October 1989 RO rating decision denied the 
claim for service connection for hearing loss on the basis 
that the veteran's service medical records were negative for 
any hearing loss and an ear nose and throat (ENT) examination 
performed in June 1989 made no reference to complaints of 
hearing loss.

2.  Additional evidence submitted since October 1989 on the 
issue of service connection for hearing loss is new and 
material as it includes competent medical evidence 
establishing that the veteran currently suffers from hearing 
loss.  




CONCLUSIONS OF LAW

1.  The RO's October 1989 decision denying service connection 
for hearing loss is final.  38 U.S.C.A. § 4005(c) (1988); 
38 C.F.R. §§ 3.104(a), 3.160(d), 19.129(a), 19.192 (1989).

2.  The evidence added to the record subsequent to the RO's 
October 1989 rating decision denying service connection for 
hearing loss is new and material; the claim is reopened.  
38 U.S.C.A. §§ 1110, 5108, 7105 (West 2002); 38 C.F.R. 
§ 3.156 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA is mandated by law to assist a claimant in the development 
of their claim and to notify the claimant of the obligations 
on both their part and VA's.  38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2005).  These provisions apply to most claims 
for benefits received by VA on or after November 9, 2000, as 
well as any claim not decided as of that date.  

Without deciding whether the notice and evidentiary 
development requirements have been satisfied in this case on 
the issue of whether new and material evidence has been 
received to reopen a claim of entitlement to service 
connection for hearing loss, it is the Board's conclusion 
that it is not precluded from now adjudicating the question 
of whether the claim is reopened.  This is so because the 
Board is taking action favorable to the veteran by reopening 
the claim and granting the claim only to this extent, which, 
at this point, poses no risk of prejudice to the veteran.  
See generally Bernard v. Brown, 4 Vet. App. 384 (1993).

The veteran seeks to establish service connection for hearing 
loss, which he maintains is related to noise exposure 
sustained during combat conditions in service.  See August 
2003 Notice of Disagreement (NOD); VA Form 9 dated April 
2004; April 2005 hearing transcript.  The RO declined to 
reopen the claim and continues the denial of a previous final 
decision.  The Board has an obligation to make an independent 
determination of its jurisdiction regardless of findings or 
actions by the RO.  Barnett v. Brown, 8 Vet. App. 1 (1995), 
aff'd, 83 F.3d 1380 (Fed. Cir. 1996).  

A decision issued by the St. Louis, Missouri, RO in October 
1989 denied the claim for entitlement to service connection 
for hearing loss on the basis that the veteran's service 
medical records were negative for hearing loss and an ENT 
examination performed in June 1989 made no reference to 
complaints of hearing loss.  The RO notified the veteran of 
this decision by letter dated October 31, 1989, but the 
veteran did not file a timely appeal.  See 38 U.S.C.A. 
§ 4005(c) (1988); 38 C.F.R. 
§ 19.129(a) (1989) (a Notice of Disagreement (NOD) shall be 
filed with the agency of original jurisdiction within one 
year from the date that the agency mails notice of the 
determination).  An unappealed determination of the agency of 
original jurisdiction is final.  38 U.S.C.A. § 7105(c) (West 
2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302(a) (2005).

The veteran filed a claim to reopen in March 2003, and this 
appeal ensues from the July 2003 rating decision issued by 
the Reno, Nevada RO, which declined to reopen the claim and 
continued the previous denial of service connection for 
hearing loss.  As a general rule, once a claim has been 
disallowed, that claim shall not thereafter be reopened and 
allowed based solely upon the same factual basis.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2005).  
If the claimant can thereafter present new and material 
evidence, however, the claim shall be reopened and the former 
disposition of the claim shall be reviewed.  38 U.S.C.A. 
§ 5108 (West 2002).  

New evidence means existing evidence not previously submitted 
to agency decision makers.  38 C.F.R. § 3.156(a) (2005).  
Material evidence means existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
Id.  New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final decision of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  Id.  

Service connection is established for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in the line of duty, during 
periods of active military service.  38 U.S.C.A. § 1131 (West 
2002); 38 C.F.R. § 3.303 (2005).  

There also are special regulations on whether hearing loss is 
a disability for the purposes of service connection.  Hearing 
loss is a disability when the auditory threshold in any of 
the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of the frequencies of 500, 1000, 2000, 3000, or 
4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test (controlled 
speech discrimination test) are less than 94 percent.  38 
C.F.R. § 3.385 (2005).

Evidence before the RO in October 1989 included the veteran's 
service and VA medical records (including a June 1989 VA 
compensation and pension (C&P) examination which encompassed 
the ENT examination).  The veteran's service medical records 
are devoid of complaint of, or treatment for, hearing loss.  
Upon his enlistment, an audiogram indicated normal hearing 
acuity and the veteran denied suffering from any ear trouble.  
See December 1964 report of medical history and report of 
medical examination.  Post-service VA medical records, 
including the June 1989 C&P examination, are also devoid of 
reference to any hearing loss.  

Evidence added to the record since the RO's 1989 decision 
includes VA medical records, which are thus considered new.  
A July 2003 audiological evaluation contains pure tone 
thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
30
55
60
60
LEFT
30
40
55
60
60

Speech audiometry revealed speech recognition ability of 88 
percent in the right ear and of 92 percent in the left ear, 
although it is unclear whether the Maryland CNC Test was 
administered.  This record cures one of the previous 
evidentiary defects at the time of the RO's 1989 decision as 
it indicates that the veteran does suffer from hearing loss 
per VA standards.  Thus, it is considered material.  Having 
found that new and material evidence has been presented since 
the last final denial of the claim, the claim of entitlement 
to service connection for hearing loss is reopened for review 
of the claim on the merits.  

For the reasons discussed below, additional development of 
the evidence is needed to decide the reopened claim.


ORDER

The claim for service connection for hearing loss is 
reopened.  To this extent only, the appeal is granted.


REMAND

As noted above, the veteran maintains that his current 
hearing loss is the result of exposure to noise during combat 
in service.  He testified that although his job 
classification was storekeeper, he was on river boat patrols 
for one year in Vietnam.  He reported being on 230 combat 
patrols, which involved inserting and extracting friendly 
forces, searching sampans, providing fire power for ground 
troops, and conducting search and rescue missions.  The 
veteran testified that while supplying fire power, he was 
exposed to noise from automatic weapons, grenades, rocket-
propelled grenades, mortars and small arms fire.  He 
testified that his boat and boat cover came under heavy 
attack in December 1968.  See April 2005 hearing transcript.  

In those cases where the evidence shows that the veteran 
engaged in combat with the enemy, VA will accept satisfactory 
lay or other evidence of service incurrence if it is 
consistent with the circumstances, conditions or hardship of 
such service, notwithstanding the fact that there is no 
official record of such in-service incurrence; to that end, 
any reasonable doubt shall be resolved in favor of the 
veteran.  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 
3.304(d) (2005).  This provision does not establish a 
presumption of service connection, but it eases the combat 
veteran's burden of demonstrating the occurrence of some in-
service incident to which the current disability may be 
connected.  See Collette v. Brown, 82 F.3d 389, 392 (Fed. 
Cir. 1996).  There must still be medical evidence of a 
current disability and a link between the current disability 
and in-service incurrence.  
The veteran was awarded the Bronze Star Medal with Combat 
"V" and the Combat Action Ribbon.  See DD214.  Therefore, 
notwithstanding the fact that the veteran's service medical 
records do not reference any complaints of hearing loss, 
given the circumstances and conditions as described during 
his testimony, in-service noise exposure is presumed to have 
occurred.  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 
3.304(d) (2005).  

In light of the foregoing, fundamental fairness to the 
veteran warrants a VA C&P examination specifically designed 
to elicit an opinion on etiology, or medical causation, as to 
the veteran's current hearing loss.  See 38 C.F.R. 
§ 3.159(c)(4) (2005).  The veteran is hereby notified that it 
is his responsibility to report for the examination, if 
scheduled, and to cooperate in the development of the case.  
The consequences of a failure to report for a VA examination 
without good cause may include denial of the claim.  38 
C.F.R. §§ 3.158 and 3.655 (2005).

In addition, the RO should ascertain whether the veteran 
received any treatment for his ears at the St. Louis VA 
Medical Center (VAMC), John Cochran Division, prior to his 
move from Missouri to Nevada.  Review of the claims file 
indicates that the veteran was afforded VA C&P examinations 
at this facility in conjunction with other claims; but the 
claims file does not include any treatment records from this 
facility.  The RO should determine whether the veteran 
received pertinent treatment at this facility, or any other 
VA facility in the St. Louis area, and associate any and all 
records with his claims folder.  



Accordingly, the case is REMANDED to the RO for the following 
action:

1.  Obtain any treatment records 
concerning the veteran's ears from the VA 
Southern Nevada Healthcare System 
(VASNHS) since October 2004.  

2.  Ask the veteran whether he received 
treatment for his ears from the St. Louis 
VAMC, John Cochran Division, or any other 
VA facility in the St. Louis area.  If 
the veteran did receive such treatment, 
obtain any and all treatment records and 
associate them with the claims folder.

3.  Schedule the veteran for an 
examination for the purpose of 
determining the level of hearing loss he 
currently suffers and whether it is 
related to his military service.  All 
necessary tests should be performed.  The 
claims folder should be made available to 
the examiner for review.  The examiner 
should be requested to provide an opinion 
as to whether it is at least as likely as 
not (probability of 50 percent or 
greater) that the hearing loss disability 
is related to event(s) in service, 
including the veteran's reported noise 
exposure.  The examiner should explain 
the basis for the opinion.

4.  Thereafter, readjudicate the claim.  
If any benefit sought on appeal remains 
denied, the veteran and his 
representative should be provided a 
supplemental statement of the case 
(SSOC).  The appellant and his 
representative should be allowed an 
appropriate period of time for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


